not warranted, and we therefore deny the petition. NRAP 21(b)(1); Smith,
                107 Nev. at 677, 818 P.2d at 851.
                            It is so ORDERED. 1




                                                                Gibbons


                                                                                       J.




                                                                Saitta


                cc:   Hon. Elliott A. Sattler, District Judge
                      Zachary B. Coughlin
                      David Clifton




                      'Having considered the various documents filed by petitioner, we
                conclude that all other requests for relief made in this matter should be
                denied.

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A